Case 3:18-cv-01468-HES-MCR Document 3 Filed 12/13/18 Page 1 of 1 PageID 108



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


   MESA UNDERWRITERS SPECIALTY
   INSURANCE COMPANY,

                 Plaintiff,

   v.                                                   Case No. 3:18-cv-1468-J-34MCR

   THE COVES MOUNTAIN RIVER
   COMMUNITY ASSOCIATION, INC.,
   et al.,

                 Defendants.



                                 ORDER OF RECUSAL

          Due to a personal relationship, the undersigned hereby recuses herself from further

   proceedings in this action.

          DONE AND ORDERED in Jacksonville, Florida this 13th day of December, 2018.




   Copies to:

   Counsel of Record
   Pro Se Parties
